MDB Capital Group, LLC 401 Wilshire Boulevard, Suite 1020 Santa Monica, CA 90401 June 8, 2012 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:ZBB Energy Corporation Registration Statement on Form S-1 File No. 333-179541 Ladies and Gentlemen: In accordance with the provisions of Rule 460 under the Securities Act of 1933, MDB Capital Group, LLC, as underwriter of the proposed public offering of shares of Common Stock of ZBB Energy Corporation, distributed copies of the Preliminary Prospectus dated May 8, 2012 as follows: 100 copies to institutions; 60 copies to FINRA members; and 40 copies to individual investors. We have been informed by participating dealers that, in accordance with Rule 15c2-8 under the Securities Exchange Act of 1934, copies of the Preliminary Prospectus dated May 8, 2012 are being distributed to all persons to whom it is expected confirmations of a sale will be sent; and we likewise so distributed copies to all customers of ours. We have adequate capital to underwrite a “firm commitment.” Very truly yours, MDB CAPITAL GROUP, LLC By: /s/ Gary Schuman Gary Schuman CFO & CCO
